276 S.W.3d 904 (2009)
Donald HARTMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69150.
Missouri Court of Appeals, Western District.
February 17, 2009.
Laura G. Martin, Kansas City, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.

ORDER
PER CURIAM:
Donald Hartman appeals the judgment of the Circuit Court of DeKalb County denying his Rule 29.15 motion for postconviction relief. Mr. Hartman sought to vacate his conviction for committing violence against a Department of Corrections Employee and sentence of ten years' imprisonment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).